NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-JUN-2020
                                            09:17 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


 GABRIELLE LONGHI, CO-TRUSTEE OF THE ROBERT J. LONGHI REVOCABLE
  TRUST DATED MAY 30, 1995, AS AMENDED, Plaintiff-Appellant, v.
        MIMI HU and LEVIN & HU, LLP, Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 17-1-0196(1))


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
    (By: Leonard, Presiding Judge, Chan and Wadsworth, JJ.)
          Upon review of the record, it appears that we lack
appellate jurisdiction over this appeal by Plaintiff-Appellant
Gabrielle Longhi, Co-Trustee of the Robert J. Longhi Revocable
Trust Dated May 30, 1995, as Amended (Longhi), from the Honorable
Rhonda I.L. Loo's (1) October 21, 2019 order granting in part and
denying in part Defendants-Appellees Mimi Hu and Levin & Hu,
LLP's (the Hu Defendants) motion for sanctions and
disqualification of Longhi's counsel, the law firm of Bronster
Fujichaku Robbins (BFR), and (2) December 13, 2019 order awarding
attorneys fees and costs in favor of the Hu Defendants and
against BFR (collectively, the Sanctions Orders).
          We lack appellate jurisdiction to review the Sanctions
Orders under the circumstance of this appeal, because the
aggrieved party, BFR, is not a named party, i.e., the appellant,
in the notice of appeal and the amended notice of appeal.        See
Gold v. Harrison, 88 Hawai#i 94, 104, 962 P.2d 353, 363 (1998)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

("Accordingly, we hold that, on appeal, in a case where an
attorney has been sanctioned pursuant to HRCP Rule 11, the
attorney must be named as a party in the notice of appeal in
order for this court to have the jurisdiction to address the
circuit court's imposition of HRCP Rule 11 sanctions against the
attorney."); State Farm Fire & Cas. Co. v. Pacific Rent-All,
Inc., 90 Hawai#i 315, 321 n.4, 978 P.2d 753, 759 n.4 (1999)
("[B]ecause the award took the form of attorney sanctions, it
would have been improper to raise the issue here, unless the
attorney were named as a party in the notice of appeal.")
          Therefore, IT IS HEREBY ORDERED that appellate court
case number CAAP-XX-XXXXXXX is dismissed for lack of appellate
jurisdiction.
          DATED:   Honolulu, Hawai#i, June 30, 2020.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2